 

Text Marked By [* * *] Has Been Omitted Pursuant To A Request For Confidential
Treatment And Was Filed Separately With The Securities And Exchange Commission.

 

DEFINITIVE AGREEMENT

 

Effective as of June 16, 2016 (“Effective Date”), this definitive agreement
(“Agreement”) is entered into by and between Inventergy Innovations, LLC, Inc.,
a California Limited Liability Corporation with a place of business at 900 E.
Hamilton Avenue, Suite 180, Campbell, CA 95008 (“Inventergy”), and Global Trek
Xploration, a California Corporation with a place of business at 117 W. 9TH
Street, Suite 1214, Los Angeles, California 90015 (“GTX”); each of these
entities is to be considered a “Party” to this Agreement.

 

1. RECITALS

 

WHEREAS:

 

  ● GTX owns a number of patents and patent applications;         ● Inventergy
has expertise in intellectual property monetization; and         ● The Parties
wish to establish a relationship where GTX’s Patents (defined below) will be
assigned to an Entity (also defined below) for purposes of monetization, with
terms specified below governing issues relating to the establishment and
management of this Entity, and associated revenue share;

 

NOW, THEREFORE, the Parties agree as follows.

 

2. SUMMARY

 

This summary is provided as an aid to understanding the Agreement; in the event
of any conflict or inconsistency with the terms set forth below, the terms which
follow this summary are to predominate.

 

GTX is engaging Inventergy to monetize GTX’s Patents. Upon signing this
Agreement, the Patents identified in Exhibit A will be assigned to an Inventergy
subsidiary (i.e., the Entity), with Inventergy assigning a 45% interest in the
Entity to GTX and also making a sequence of payments to GTX (identified in
Section 4.4 below). Monetization will be controlled by Inventergy as the
managing party, with Inventergy either consulting with GTX or required to obtain
approval of GTX for specified actions.

 

Once this Agreement is signed, GTX will not be able to terminate this Agreement
unless (a) the patent monetization efforts should fail to meet specified License
Goals (defined below), or (b) Inventergy should materially breach its
obligations to GTX. The payments specified above and in Section 4.4 below
represent a walk-away obligation of Inventergy limit of liability, subject to
payment of any GTX’s share of any actually-collected royalties for monetization
efforts substantially launched or completed prior to termination. Should this
Agreement be terminated, Inventergy shall cause the Entity to transfer the
patents listed in Exhibit A back to GTX or GTX’s designee.

 



 

 

Inventergy/GTX, Page 1 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

3. DEFINITIONS

 

  3.1 “Confidential Information” is defined below in Section 8.1.         3.2
“Consulting Agreement” is defined below in Section 6.1.         3.3 “Costs ” are
defined below in Section 5.3.         3.4 “Disclosing Party” is defined below in
Section 8.1.         3.5 “Dispute Resolution Process” is defined below in
Section 11.1.         3.6 “Effective Date” is defined above in the first
paragraph of this Agreement.         3.7 “Entity” means a corporate entity to be
established and named by Inventergy prior to or upon entry in to this Agreement
which will serve as a holding company for the Patents. The Entity will initially
be created as a 100% subsidiary of Inventergy and be created in a manner of a
format of Inventergy’s choosing (e.g., LLC, LLP, C Corp., etc., under the laws
of a jurisdiction to be selected by Inventergy).         3.8 “GTX” is defined in
the first paragraph of this Agreement.         3.9 “Inventergy” is defined in
the first paragraph of this Agreement.         3.10 “Mixed Revenue” is defined
below in Section 5.4.         3.11 “Net Revenue” is defined below in Section
5.3.         3.12 “Notice” is defined below in Section 12.1.         3.13
“Patents” means (a) those patent applications and/or patents listed in Exhibit A
hereto, (b) all patent applications or patents not listed in Exhibit A which,
now or in the future, are owned by or controlled by GTX, and which claims or is
amended to claim an invention relating to tracking and/or tracking devices (but
not including claims limited to footwear), (c) all continuations,
continuations-in-part, counterparts, divisions, reexaminations, reissues,
utility conversions, foreign counterpart applications, PCT applications,
renewals or other documents that claim priority to, or a common priority with or
are otherwise derived from any of the foregoing, and (d) all similar rights on a
worldwide basis to the foregoing, including by way of example (but not
limitation) any inventor’s certificate, utility model, registered invention.    
    3.14 “Patent Revenue” is defined below in Section 5.3.         3.14
“Receiving Party” is defined in Section 8.1, below.

 

 



 

Inventergy/GTX, Page 2 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

  3.15 “Revenue Share” means, in the case of Inventergy, fifty-five percent
(55%) of Net Revenue for a calendar year quarter, and in the case of GTX,
forty-five percent (45%) of Net Revenue for the calendar year quarter.        
3.16 “Substantially Completed Monetization Effort” means any of (a) a patent
license or sale where discussion and/or negotiation has proceeded to the point
where an agreement draft, letter of intent, a terms sheet or other list of deals
points, has been exchanged, including any situation where an agreement to
provide a patent license or sale has in fact been executed, or (b) a lawsuit has
been filed for infringement of one or more of the Patents.         3.17
“Termination” is defined below in Section 5.1.

 

4. PATENT TRANSFER; ENTITY OWNERSHIP AND MANAGEMENT

 

  4.1 Patent Transfer. GTX hereby assigns all right, title and interest in and
to the Patents, on a worldwide basis, to the Entity. GTX further agrees to
confirm such assignment using a form substantially similar to that appearing in
Exhibit B, which it will execute concurrently with entry into this Agreement.
For avoidance of doubt, the Parties stipulate that such assignment conveys to
the Entity all right, title and interest in and to the Patents, including the
exclusive right to sue and the exclusive right to grant licenses under the
Patents, and right to recover future and past damages for infringement, and that
GTX retains no right to grant licenses to or to sue for infringement of the
Patents, whether for past damages or otherwise. In connection with such
Assignment, and in future support of monetization efforts by the Entity, GTX
agrees to execute such additional documentation and to take other acts as
reasonably deemed necessary by Inventergy and/or the Entity in order to assign
the Patents in the Entity and to record the Entity’s interest in the Patents,
and to otherwise cooperate as necessary in the prosecution, maintenance and
assertion of the Patents by the Entity. Further, the obligation of GTX to assign
Patents on an ongoing basis is expressly agreed to be a continuing obligation
for GTX inventions that result from collaboration with Inventergy (or the
Entity). Such inventions are to be assigned to the Entity under the terms of
this Agreement. In addition, any Inventergy inventions as a result of
collaboration with GTX as well as any patents or patent applications derived
from the specifications of the initial transferred intellectual property listed
in Exhibit A will also be assigned to the Entity under the terms of this
Agreement.         4.2 Entity Ownership. Inventergy hereby transfers to GTX a
forty-five percent (45%) ownership interest in the Entity to GTX as of the
Effective Date. Inventergy shall retain a fifty-five (55%) ownership interest in
the Entity following the Effective Date.         4.3 Entity Management. The
Entity shall act as a holding company for the Patents and shall be managed by
Inventergy as follows.

 



 

 

Inventergy/GTX, Page 3 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

  4.3.1 Inventergy shall have exclusive responsibility for direction of, and
sole control over, the Entity’s actions related to (a) prosecution of the
Patents, in all jurisdictions (including without limitation, country selection,
claims selection and preparation and filing of continuation/divisional filings),
(b) selection of counsel to represent the Entity, (c) maintenance of the
Patents, (d) licensing of the Patents (other than for exclusive licenses, see
below), and related negotiation and terms, (e) assertion of any of the Patents,
including decisions on parties to approach and any litigation and/or settlement
relating to the Patents, and (f) any other litigation or action involving any of
the Patents, including without limitation the conduct and/or settlement or
resolution of any inter-partes reexamination, declaratory judgment action or
other proceeding relating to the validity and/or infringement of a Patent; GTX’s
approval will not be required for any of these things. However, notwithstanding
the foregoing, Inventergy will use reasonable efforts to confer with GTX prior
to consummation of licenses by the Entity, and prior to institution by the
Entity of any litigation for infringement of the Patents. Inventergy shall be
responsible for fronting all expenses relating to (a)-(f) above. Inventergy may
also engage one or more personnel of GTX to act as a consultant in support of
patent prosecution or monetization efforts, as further described below in
Section 6.1; generally speaking, such services shall be provided upon request of
Inventergy, for example, to answer questions of outside counsel relating to
patent prosecution which cannot be answered by Inventergy, assist with patent
monetization strategy and otherwise to assist monetization efforts by providing,
for example, market information and analysis and/or information regarding
purportedly infringing products.         4.3.2 Notwithstanding the previous
section, approval of both Parties is required (a) for any sale or transfer of
any of the Patents by the Entity, and/or (b) the granting of an exclusive
license under any of the Patents by the Entity, and/or (c) any settlement which
concedes invalidity of a Patent. Should the Parties be unable to agree on such
approval, either Party shall be entitled to initiate a Dispute Resolution
Process as provided below.

 

  4.4 Payment By Inventergy. In consideration for the assignment of the Patents
as provided above, Inventergy shall pay GTX as follows:

 

  (a) $25,000 (US) by June 30, 2016;   (b) $25,000 (US) by August 25, 2016   (c)
$75,000 (US) by September 25, 2016; and   (d) $25,000 (US) by November 25, 2016.
  (e) $100,00 (US) by December 25, 2016

 

GTX shall be responsible for any taxes relating to the foregoing. Inventergy may
request electronic transfer instructions so as to effectuate “paperless” payment
of the above amounts.

 



 

 

Inventergy/GTX, Page 4 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

  4.5 Nature Of Inventergy’s Payment. For avoidance of doubt, the Parties
stipulate to the following:

 

  (a) The amounts represented in Section 4.4 shall be due and payable
irrespective of whether any royalties are collected for licensing or assertion
of any of the Patents; and         (b) The pertinent amounts stated in Section
4.4 up through the point of providing any Notice of Termination represent a walk
away position (i.e., limit of liability) for Inventergy, subject to any Royalty
Share owed to GTX for royalties actually collected which are attributable to any
Substantially Completed Monetization Effort before Termination, and subject to
the other provisions of the termination section, below.

 

  ● Example - Inventergy elects to terminate on July 5, 2016 and provides Notice
of Termination on this date; in this event, Inventergy would be obligated to pay
GTX $25,000 as provided above, and to cause the Entity to transfer the Patents
back to GTX, but would not owe the other payments referenced above because it
terminated on a date before such payments were due; if a licensing deal was
signed prior to Termination, the Parties would continue to divide any Net
Revenue whenever received for such Substantially Completed Monetization Effort
according to the Parties’ respective Revenue Shares.

 

5. TERMINATION, MINIMUM QUARTERLY PAYMENTS, COMPUTATION OF REVENUE SHARES, AND
LICENSE GOALS

 

  5.1 Termination.

 

  (a) By Inventergy: Inventergy can terminate this Agreement upon fifteen (15)
days’ Notice at any time, with or without cause, but no earlier than 90 days
after the Effective Date (if without cause).         (b) By GTX: GTX can
terminate this Agreement only for cause, upon fifteen (15) days’ Notice, (i) for
failure to achieve License Goals (as provided below), or (ii) upon material
breach by Inventergy, provided that GTX provides Inventergy with Notice of such
breach and affords Inventergy fifteen (15) days’ opportunity to cure prior to
issuing Notice of Termination. In the event that GTX provides Notice of
Termination, Inventergy shall be entitled during such fifteen (15) day Notice
period to initiate the Dispute Resolution Process (see below) and any such
Termination shall be stayed pending completion of the Dispute Resolution
Process. This Agreement shall not be terminated unless such Process results in a
finding that Termination is indeed justified according to the terms provided
above.         (c) Effect of Termination: Subject to assignment to the Entity of
the Patents as provided above, in the event of Termination, (i) Inventergy shall
pay to GTX the amounts as specified in Section 4.4 above, to the extent such
amounts have not already been paid, as owed up through the date that the Notice
of Termination is provided; (ii) Inventergy shall pay to GTX its share of Net
Revenue actually collected by the Entity (see the Net Revenue provisions,
below), and (iii) Inventergy shall promptly cause the Entity to transfer and
assign back to GTX or its designee all right, title and interest in each of the
Patents, consistent with what was specified above in Section 4.1, including all
(sole) responsibility for future prosecution and maintenance of the Patents
following Termination, but not including right to receive royalties/damages for
any Substantially Completed Monetization Effort. Following Termination, should
additional royalties or other income be received by either Inventergy or GTX
which is attributable to any Substantially Completed Monetization Effort, such
additional amounts shall be treated as Patent Revenue (see below) by the Party
receiving such Patent Revenue, with the receiving Party performing reimbursement
as indicated below and paying out to the other Party its respective Revenue
Share (although being offset against any previous advance paid according to the
terms of Section 5.2 below); in other words, Termination shall not deprive a
Party of a continuing right to its Revenue Share for transactions for
Substantially Completed Monetization Efforts at the time of Termination, to the
extent that associated Patent Revenues are received following Termination.

 



 

 

Inventergy/GTX, Page 5 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

  5.2 GTX Revenue Share Advance. Inventergy agrees that, until it provides
Notice of Termination, GTX will receive a cumulative Revenue Share amounting to
not less than ***US per calendar year quarter, beginning January 1, 2017, with
amounts being payable in the middle of the quarter (i.e., on February 15, May
15, August 15 and November 15, respectively). To the extent that collected
Patent Revenue does result in GTX receiving such a running Revenue Share, at a
minimum, Inventergy shall provide an advance to GTX to make up the difference
which will later be offset against Revenue Share which is paid to GTX. It is
agreed that such advances are subject to a ***US cap. If GTX has already
received Revenue Share which exceeds its cumulative guarantee, it shall not be
due an advance. Once any combination of minimum advance or Revenue Share of
***US in the aggregate has been paid to GTX, there will be no obligation for
further advances to be paid. Finally, in the event that either Party provides
Notice of Termination, no additional quarterly advances will be due.

 

  ● Example 1: The Entity receives ***US of Net Revenue in Q4CY2016, but
receives no further Net Revenue until after CY2017. In such a case, GTX would be
paid ***US as its Revenue Share on February 15, 2017, and would receive a ***US
payment on May 15, 2017 (representing the difference of 2 quarters* ***US, minus
Revenue Share paid to date to GTX).         ● Example 2: Assume relative to
Example 1 that the Entity further receives ***US additional Net Revenue on
December 20, 2017 and receives no further Net Revenue during CY2018-2025;
Inventergy would pay ***US to GTX on August 15, 2017 and November 15, 2017, and
then on February 15, 2018, would pay ***US to GTX (GTX would have already
received ***US in advances not yet offset against its Revenue Share, and so this
would be deducted from its share of the ***US revenue). GTX in this example
would not receive any more quarterly advances until January 15, 2022, when it
would receive ***US as its last quarterly advance (i.e., at this point, it would
have received cumulative ***US Revenue Share but would have an aggregate Revenue
Share guarantee that becomes ***US on January 15, 2022). Because it would have
effectively received ***US of Revenue Share at that point, no further quarterly
advances would thereafter be payable.

 

 



 

Inventergy/GTX, Page 6 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

●Example 3 - Entity receives an aggregate of ***US Patent Revenue during Q2 of
CY2017, and there are outstanding, accrued reimbursement claims of ***US
(including ***US fronted by Inventergy and ***US fronted by GTX), a minimum
quarterly payment of ***US which was already paid to GTX during Q1CY2017 and
another minimum quarterly payment which would ostensibly be due in Q2CY2017; in
such a case, of the ***US Patent Revenue received by the Entity:

 

a) ***would be reimbursed to Inventergy

b) ***would be reimbursed to GTX

 

leaving ***US Net Revenue of which ***US would be due to GTX, but reduced by the
***prepayment to ***. If no further Patent Revenue was received during the
following four quarters, the minimum quarterly payments due to GTX over these
next quarters would be ***US, ***US, ***US and ***US respectively.

 

  5.3 Calculation Of Revenue Shares.

 

  (a) Patent Revenue: Revenue from licenses under the Patents, sales of one or
more of the Patents, and/or other assertion of the Patents (including
litigation), hereinafter “Patent Revenue,” received during the prior calendar
year quarter will be handled as follows.

 

  (1) Patent Revenue shall first be applied to reimburse a Party that has paid
for patent prosecution or monetization costs (“Costs”), including without
limitation patent prosecution costs (e.g., filing fees, maintenance fees,
outside counsel fees, etc.), fees for third party services (including GTX’s
Consulting Services, but only to extent that any fees or costs beyond the stock
grant are paid), expert fees, outside counsel fees, etc.), and operating
expenses of the Entity (e.g., marketing, payroll, taxes, etc.), substantially as
follows

 

  ● Monies received during the previous calendar quarter will be accrued and
used to reimburse Inventergy for Costs to the extent fronted pursuant to Section
4.3.1, above,         ● Remaining monies will then be used to reimburse the
Entity for Costs to the extent that such have been paid directly by the Entity,
and         ● Notwithstanding the foregoing, Cost reimbursement under this
Section 5.3.(a)(2) as provided above shall be capped at fifty percent (50%) of
Patent Revenue received for the previous calendar quarter, but any Costs above
this amount are to be carried over and accrued from quarter-to-quarter; and

 

  (2) Following allocation of Patent Revenue to reimbursement of Costs,
remaining “Net Revenue” will then be paid out following close of the pertinent
calendar quarter (e.g., on May 15 for Q1, August 15 for Q2, November 15 for Q3
and February 15 for Q4) to the Parties according to respective Revenue Share,
deducting from GTX’s share any previously paid quarterly advances to the extent
not already offset against GTX’s Revenue Share.

 

 



 

Inventergy/GTX, Page 7 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

  (3) The Revenue Share portion due to GTX will be distributed as follows:

 

● Within 2 weeks after Inventergy receives the Patent Revenue, Inventergy will
provide GTX a notice of the receipt of funds and a statement of Inventergy
Costs.

 

● During the following two weeks GTX will provide Inventergy the GTX Costs and
GTX and Inventergy intend to come to an agreement on the allocated Costs and
resultant final allocation of funds – which will be transferred within 5
business days of agreement.

 

● If the parties cannot agree by the end of this two week period, then
undisputed portions will be transferred within 5 business day from that point.

 

● The disputed portion will be determined using the Dispute Resolution Process

 

  (b) Mixed Revenue: Should income be received which is both attributable to (1)
a license under the Patents, a sale of one or more of the Patents, or other
monetization one or more of the Patents, and (2) a sale, license or other
monetization of other intellectual property not contributed by GTX to the Entity
pursuant to Section 4.1 above, then Parties will meet and agree to allocate a
portion of such “Mixed Revenue” which is attributable to the Patents. If the
Parties cannot agree upon allocation within thirty (30) days or the next
calendar quarter end (whichever is longer), then either Party may initiate the
Dispute Resolution Process (as provided below) in order to obtain an allocation
of such Mixed Revenue to the Patents.         c) Finance: The Entity shall
produce 30 days after the end of each calendar quarter an itemized report of the
revenue received, the monetization expense allocations and the funds
distributed. GTX may request with a 10 day notice an audit of the records for
these reports, but no more often than twice a calendar year.. All expenses for
the audit shall be covered by GTX unless there is a discrepancy of 5% or more at
which point such audit expenses shall be added to the total of the remedies and
shall be paid by Inventergy.

 

  5.4 License Goals. The Parties anticipate that the Entity will generate Patent
Revenues such that GTX is paid a cumulative Revenue Share (including minimum
quarterly payments) of (1) ***US by [***], and (2) ***US by [***].

 

6. CONSULTING SERVICES

 

  6.1 Concurrent with entry into this Agreement, GTX will execute the Consulting
Agreement Attached hereto as Exhibit C to provide consulting services. GTX will,
as specified in the Consulting Agreement, keep detailed written records of hours
worked to the nearest quarter of an hour and should submit these to Inventergy
in writing, with the expectation that GTX will provide twenty man-hours per
month, on average, for eighteen months. The Parties acknowledge that this hours
total represents an average, and there may be some months when significant more
work is expected from GTX (e.g., 50 man hours) and other months where it is
less. Should GTX’s work exceed 25 man-hours in any given calendar month, GTX
should alert Inventergy in writing as soon as possible.

 



 

 

Inventergy/GTX, Page 8 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

  6.2 Inventergy agrees to compensate GTX for the consulting services set forth
above by transferring to GTX 42,500 shares of restricted common stock in
Inventergy Global, Inc., with 1/6th of this stock vesting at the close of each
calendar quarter (e.g., October 1, January 1, etc.). GTX will be responsible for
all taxes relative to this vesting and/or stock, and acknowledges that such
stock or other rights or warrants may constitute restricted stock and may be
subject to a holding period and/or withholding as provided by applicable law.
This transfer will be the only compensation for the services to be provided
under the Consulting Agreement, and GTX is to be solely responsible for all wage
and hour issues associated with work performed by its personnel. As between
Inventergy and GTX, all references to compensation in the Consulting Agreement
shall be deemed to refer to such stock.         6.3 In the event of Termination
of the Consulting Agreement for material breach or otherwise according to its
terms, GTX shall keep any previously vested stock in Inventergy Global, Inc.; if
such Termination is effectuated by Inventergy without cause, vesting shall be
accelerated for the remaining (unvested) portion of the 42,500 shares.        
6.4 At 4-month intervals, the Parties will review the number of man-hours
provided by GTX for consulting services, and shall discuss a revision to the
compensation provided by Section 6.2 if the average man-hours per month provided
by GTX since the start of providing consulting services exceeds 25.

 

7. LICENSES

 

  7.1 Non-Exclusive License To GTX. Subject to assignment of the Patents to the
Entity as provided above, Inventergy shall cause the Entity to execute a
non-exclusive, non-sublicensable license to make, use and sell products back to
GTX, in the substantial form of Exhibit D.

 

8. CONFIDENTIAL INFORMATION

 

  8.1 Confidential Information. “Confidential Information” means information
disclosed by one Party (“Disclosing Party”) to the other Party (“Receiving
Party”) relating to the Disclosing Party’s (or the Entity’s) business and/or
technology (including, without limitation, reports, emails, specifications,
computer programs, technical drawings, designs, financials, proposals, and other
forms or embodiments of data or information), PROVIDED that such information is
(1) if disclosed in tangible form, is conspicuously marked “confidential,”
“proprietary” or the like, (2) if disclosed in non-tangible form, is both
identified as confidential at the time of disclosure and confirmed in writing
within thirty (30) days of the disclosure, or (3) of a nature where a reasonable
person would have, under the circumstances, viewed the information in question
as confidential or proprietary. Notwithstanding the foregoing, nothing will be
considered “Confidential Information” to the extent such information (a) is
already in the public domain, or becomes part of the public domain, through no
fault of a Receiving Party or its personnel, (b) is rightfully received from a
third party without any obligation of confidentiality or secrecy, or (c) is
independently produced or developed by personnel of the Receiving Party having
no direct or indirect access to Confidential Information.

 



 

 

Inventergy/GTX, Page 9 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

  8.2 Obligations. A Receiving Party agrees that it will use reasonable measures
to safeguard received Confidential Information against unauthorized disclosure
or use, in no event less than those measures it uses for its own information of
a like nature. Further, each Receiving Party agrees that it will not share
Confidential Information with anyone other than its own employees, consultants
and agents having a need to know such information consistent with the purposes
of this Agreement, and who are obligated to protect Confidential Information
against unauthorized use or disclosure, to the full extent contemplated by this
Agreement. A Receiving Party’s obligations will endure for a period of three (3)
years following Termination. A Receiving Party’s breach of the aforementioned
obligations will be excused to the limited extent that such was compelled by
court or governmental order, provided that the Receiving Party informs the
Disclosing Party of such order and affords the Disclosing Party (or entity) a
reasonable opportunity to intervene, and provided that the Receiving Party uses
reasonable efforts to obtain a protective order or other confidential treatment
for the compelled information in absence of the Disclosing Party.         8.3
Return of Information. Immediately upon a request by the Disclosing Party at any
time, and/or at Termination of this Agreement, the Receiving Party will turn
over to the Disclosing Party all Confidential Information of the Disclosing
Party and all copies or extracts thereof.

 

9. WARRANTIES

 

  9.1 By GTX. GTX represents and warrants as follows:

 

  (a) GTX is the sole owner of and has not assigned any of his rights, title or
interest in or to the inventions covered by the Patents; GTX has received and
currently holds valid and effective assignments of all such inventors’ rights to
the inventions covered by the Patents; and no other entity including without
limitation any prior employer of GTX’s personnel or any other third party may
claim rights to such inventions;         (b) No Patent is the subject of any
interference, opposition, reexamination, cancellation, protest, challenge or
other challenge or adversarial proceeding;         (c) GTX has neither assigned
nor granted any license or other rights to any of the Patents and is under no
obligation to grant any such license or rights to any third party;         (d)
GTX, to the best of its knowledge, is not aware or any uncited prior art, prior
sale or use, or other defect which would render any of the Patents invalid or
unenforceable; and         (e) There are no outstanding liens, encumbrances,
third party rights, agreements or understandings of any kind, whether written,
oral or implied, regarding the Patents or which are otherwise in conflict with
any provision of this Agreement.

 



 

 

Inventergy/GTX, Page 10 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

  9.2 By Both Parties. Each Party warrants that it is a duly organized, valid
entity, in good standing, and there it is capable of entering into this
Agreement.

 

10. INDEMNIFICATION; DISCLAIMER OF INDIRECT DAMAGES; LIMIT OF LIABILITY

 

  10.1 Indemnification. GTX agrees that it will defend, indemnify and hold each
of the Entity and Inventergy harmless against (a) any assertion that one or more
of the Patents has an unlisted inventor, or that any royalty or other share of
Patent Revenue is otherwise due or owed to any third party, or (b) any assertion
that GTX does not have the power to transfer the Patents to the Entity.        
10.2 Disclaimer of Indirect Damages. OTHER THAN TO THE INDEMNIFICATION
OBLIGATION SET FORTH ABOVE, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, PUNITIVE, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES IN CONNECTION
WITH OR ARISING OUT OF THIS AGREEMENT, OR FOR LOSS OF PROFITS, LOSS OF DATA, OR
ANY OTHER ECONOMIC LOSS, HOWEVER IT ARISES AND ON ANY THEORY OF LIABILITY,
WHETHER IN AN ACTION FOR CONTRACT, STRICT LIABILITY, OR TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE, WHETHER OR NOT EITHER PARTY OR THEIR AFFILIATES HAVE
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE AND NOTWITHSTANDING THE FAILURE
OF ESSENTIAL PURPOSE OF ANY REMEDY.         10.3 Limitation of Liability. OTHER
THAN FOR A PARTY’S INDEMNIFICATION OBLIGATIONS HEREIN, NEITHER PARTY SHALL BE
LIABLE FOR ANY DAMAGES, RELATING TO THIS AGREEMENT AND THE RELATED AGREEMENTS,
IN THE AGGREGATE, IN EXCESS OF THE SUMS SPECIFIED TO BE PAID OR PAYABLE PURSUANT
TO THIS AGREEMENT. WITHOUT LIMITING THE FOREGOING, IN NO EVENT WILL INVENTERGY
BE LIABLE FOR ANY DAMAGES IN EXCESS OF THE SUM OF (A) THE PAYMENTS SPECIFIED BY
SECTION 4.4 UP THROUGH ANY DATE OF PROVIDING NOTICE OF TERMINATION, WITH (B)
GTX’S REVENUE SHARE FOR PATENT REVENUE ACTUALLY COLLECTED BY THE ENTITY AND/OR
INVENTERGY.

 

11. DISPUTE RESOLUTION PROCESS; EQUITABLE RELIEF; GOVERNING LAW AND JURISDICTION

 

  11.1 Dispute Resolution Process. In the event of a dispute hereunder, each
Party agrees to use the following “Dispute Resolution Process.” The Dispute
Resolution Process comprises a process where each Party will initially appoint a
representative who will attempt to resolve the dispute; generally speaking, such
representative are not necessarily limited to employees of the respective
Parties, and it is generally anticipated that each Party may elect to appoint
subject matter experts (e.g., patent licensing experts) in order to resolve
disputes between them.

 



 

 

Inventergy/GTX, Page 11 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

  (a) The aggrieved Party will provide written Notice to the other Party which
(i) details the aggrieved Party’s issue, (ii) explains in detail why the
aggrieved Party believes the other Party is acting unreasonably or otherwise out
of conformance with the terms of this Agreement, (iii) identifies the resolution
proposed by the aggrieved Party, (iv) formally requests initiation of the
Dispute Resolution Process, and (v) designates a representative who will
participate in the Dispute Resolution Process.   (b) The other Party will,
within two business days after receipt of the aggrieved Party’s written Notice,
contact the aggrieved Party to (1) designate a representative who will meet with
the aggrieved Party’s representative, and (2) arrange for a time within one week
for the Party’s representatives to meet to discuss resolution of the aggrieved
Party’s issue.   (c) At and following such meeting, the two representatives
shall attempt to reach mutual written agreement on resolution of the issue; such
mutual written agreement shall be binding on the Parties.   (d) If the Parties
are unable to arrive at such a mutual written agreement within two weeks of the
aggrieved Party’s written Notice, then the issue shall be escalated to the
Parties’ respective CEOs, who shall meet telephonically.   (e) If the issue
still cannot be resolved within two weeks of the aggrieved Party’s written
Notice, then the Aggrieved Party may submit its dispute to binding arbitration
according to the rules of the AAA, with such arbitration to be before a panel of
three arbitrators and held in the County of Santa Clara, California. The
arbitration remedy shall not be invocable by any third party, including without
limitation any licensee of the Patents (other than GTX).

 

  11.2 Equitable Relief Not Prohibited. The provisions of Section 11.1 above
shall not prohibit either Party from seeking equitable relief as necessary to
prevent irreparable harm that cannot be adequately monetarily compensated.      
  11.3 Choice of Law and Jurisdiction. This Agreement shall be governed in all
respects by the laws of the State of California applied to contracts made
between residents of that State. All disputes arising out of this Agreement
shall be subject to the exclusive jurisdiction and venue in the state of
California, and the parties consent to the personal and exclusive jurisdiction
and venue in the state of California.

 

12. OTHER

 

  12.1 Notice. Any notice or other communication required to be given hereunder
by a Party shall be in writing and shall (a) be delivered to the other Party in
person, or (b) transmitted to the other Party by email, facsimile or similar
means of electronic communication, or (c) sent to the other Party by registered
mail, charges prepaid; as appropriate, such notice or communication shall be
addressed to the pertinent signatory indicated below, at the address indicated
in the first paragraph of this Agreement, or to a confirmed email address or
facsimile number for such signatory and for such Party. Any such notice or other
communication shall be deemed to have been given and received on the day on
which such was delivered in person or electronically communicated or on the
third business day thereafter if sent by registered mail. Either Party may
change its address for service at any time by giving notice to the other Party
in accordance with this section.

 



 

 

Inventergy/GTX, Page 12 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

  12.2 Headings. The section and other headings of this Agreement are included
for purposes of convenience only, and shall not affect the construction or
interpretation of any of its provisions.         12.3 No Assignment. No Party
may transfer, convey, assign or delegate any of its rights or obligations under
this Agreement, whether by operation of law or otherwise, without express prior
written consent of the other Party. Without limiting the foregoing, this
Agreement shall be binding on and shall inure to the benefit of the Parties and
their respective legal representatives, successors and assigns.         12.4
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law;
should any provision of this Agreement shall be prohibited or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.         12.5 Waiver. No waiver of
any provision of this Agreement shall be deemed or shall constitute a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
party hereto making such waiver.         12.6 Entire Agreement; Modification.
This Agreement (including the Exhibits hereto) constitutes the entire agreement
between the Parties relating to the subject matter hereof. This Agreement
supersedes all written or oral, prior and contemporaneous agreements,
representations, warranties and understandings of the Parties with respect
thereto. No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both of the Parties.         12.7 Parts
and Counterparts. This Agreement may be executed as one document or,
alternatively, in two or more identical counterparts; in the latter case, each
counterpart shall be deemed to be an original and all of which taken together
shall be deemed to constitute the Agreement when a duly authorized
representative of each Party has signed a counterpart. The Parties may deliver
this signed Agreement by electronic (including email or facsimile) transmission,
including by way of non-limiting example, as a PDF attachment. Each Party agrees
that such electronic transmission shall have the same force and effect as
delivery of original signatures and that each Party may use such
electronically-transmitted copies as evidence of the execution and delivery of
the Agreement by all Parties to the same extent that an original signature could
be used.

 



 

 

Inventergy/GTX, Page 13 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

IT IS SO AGREED, as of the Effective Date set forth above.

 

By and on behalf of Inventergy:         Signature:   Name: Joe Beyers   Title:
CEO, Inventergy Innovations, LLC       By and on behalf of GTX:         
Signature:     Name: Patrick E. Bertagna   Title: Chief Executive Officer,
Global Trek Xploration

 

 



 

Inventergy/GTX, Page 14 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

EXHIBIT A

 

US Serial No.   Pat No.   Filing Date   First Inventor   Title                  
61/065116   -na-   Feb. 8, 2008   Michael Dibella   System and method for
communication with a tracking device                   12/322941   8154401  
Feb. 9, 2009   Patrick E. Bertagna   System and method for communication with a
tracking device                   13/443180   8760286   Apr. 10, 2012   Patrick
E. Bertagna   System and method for communication with a tracking device        
          14/313339   9219978   Jun. 24, 2014   Patrick E. Bertagna   System and
method for communication with a tracking device                   14/961556  
-na-   Dec. 07, 2015   Patrick E. Bertagna   System and method for communication
with a tracking device

 

 



 

Inventergy/GTX, Page 15 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

EXHIBIT B

TRANSFER AGREEMENT

 

This Agreement, effective as of June 16, 2016 (“Effective Date”), is between
Global Trek Xploration, a California Corporation with a place of business at 117
W. 9TH Street, Suite 1214, Los Angeles, California 90015 (“Assignor”), and
Inventergy LBS, LLC with a place of business at 900 E. Hamilton Avenue, Suite
180, Campbell, CA 95008 (“Assignee”), (collectively, “Parties”).

 

1. Assignor has an ownership interest in and to the following patents and patent
applications:

 

US Serial No.   Pat No.   Filing Date   First Inventor   Title                  
61/065116   -na-   Feb. 8, 2008   Michael Dibella   System and method for
communication with a tracking device 12/322941   8154401   Feb. 9, 2009  
Patrick E. Bertagna   System and method for communication with a tracking device
13/443180   8760286   Apr. 10, 2012   Patrick E. Bertagna   System and method
for communication with a tracking device 14/313339   9219978   Jun. 24, 2014  
Patrick E. Bertagna   System and method for communication with a tracking device
14/961556   -na-   Dec. 07, 2015   Patrick E. Bertagna   System and method for
communication with a tracking device

 

The patents and patent applications listed above are hereinafter referred to as
“the patents and patent applications”.

 

Assignor also owns the right to any patent issuing from the patents and patent
applications, as well as the rights to any continuation, divisional,
continuation-in-part, foreign counterpart, or other patent application or patent
that depends for priority from or shares a common priority in an earlier patent
application with any of the patents or patent applications; hereafter, these
things and the patents and patent applications shall be collectively and
individually referred to as the “Assigned Patents.”

 

2. Assignee desires to own all of Assignor’s right, title and interest in or to
the Assigned Patents, including the right to prepare, file, maintain, prosecute
and otherwise exploit any invention identified in any Assigned Patent, on a
worldwide basis, in Assignee’s name, and including all applications,
continuations, divisionals, continuations in-part, and other rights depending
for priority on these things or sharing a common priority with these things, on
a worldwide basis.     3. Accordingly, for good and valuable consideration,
receipt of which is hereby acknowledged, Assignor hereby assigns to Assignee all
of Assignee’s right, title, and other interest in and to the Assigned Patents.  
  4. Assignor further assigns to Assignee all causes of action and associated
damages for any and all acts of infringement of Assigned Patents that may have
occurred prior to the date of this Assignment. Assignor also hereby assigns to
Assignee all right to receive royalties for license of Assigned Patents.

 



 

 

Inventergy/GTX, Page 16 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

5. Assignor shall deliver to Assignee such other endorsements, consents,
assignments and other good and sufficient instruments of conveyance and
assignment, as Assignee shall reasonably deem necessary or appropriate to vest
in Assignee all of Assignor’s right, title and interest in, to and under each
Assigned Patent, whether or not explicitly enumerated above in Section 1.     6.
Assignor hereby authorizes and requests the U.S. Patent and Trademark Office
and/or every patent office in any other country, as applicable, to record this
Assignment and, to the extent it assigns pending applications, to issue all
Letters Patent issuing there from to Assignee in accordance with the terms of
this Assignment, including to any continuation, divisional, continuation in-part
or other application which depends upon or shares common priority with a patent
or patent application listed above (whether filed now or in the future).     7.
ALL PATENTS ASSIGNED OR LICENSED PURSUANT HERETO ARE GRANTED “AS IS,” “WHERE
IS,” AND WITHOUT ANY REPRESENTATION OR WARRANTY OF ANY KIND EXCEPT THOSE
EXPRESSLY STATED HEREIN.     8. Assignor will not take steps or actions to
challenge or impair the validity or enforceability or rights associated with any
Assigned Patent.     9. This Agreement shall be construed and enforced pursuant
to the laws of the State of California; the Parties agree to use the courts
within the State of California as the exclusive jurisdiction for resolving any
dispute relating to this Agreement, and hereby consent to jurisdiction in that
State.     10. This Assignment and all rights granted herein shall inure to the
benefit of the successors and assigns of Assignee.

 

WHEREFORE, the Parties have signed this Agreement effective as of the date first
set forth above.

 

ASSIGNOR   ASSIGNEE “Global Trek Xploration”   Inventegy LBS, LLC           By:
    By:   Name:     Name: Joe Beyers Title:     Title: CEO

 

 

 



 

Inventergy/GTX, Page 17 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

EXHIBIT C

 

CONSULTING AGREEMENT

 

Effective June 16, 2016 (“Consultant”) and Inventergy Innovations, LLC
(“Company”) agree as follows:

 

1. Services; Payment; No Violation of Rights or Obligations. Consultant agrees
to undertake and complete the Services (as defined in Exhibit A) in accordance
with and according to the schedule specified in Appendix 1. As the only
consideration due Consultant regarding the subject matter of this Agreement,
Company will pay Consultant in accordance with Appendix 1. Unless otherwise
specifically agreed upon by Company in writing (and notwithstanding any other
provision of this Agreement), all activity relating to Services will be
performed by and only by Consultant. Consultant agrees that it will not (and
will not permit others to) violate any agreement with or rights of any third
party or, except as expressly authorized by Company in writing hereafter, use or
disclose at any time Consultant’s own or any third party’s confidential
information or intellectual property in connection with the Services or
otherwise for or on behalf of Company.

 

2. Ownership; Rights; Proprietary Information; Publicity.

 

a. Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, sui generis
database rights and all other intellectual and industrial property rights of any
sort throughout the world) relating to any and all inventions (whether or not
patentable), works of authorship, mask works, designations, designs, know-how,
ideas and information made or conceived or reduced to practice, in whole or in
part, by or for or on behalf of Consultant during the term of this Agreement
that relate to the subject matter of, or arise out of, or in connection with,
the Services or any Proprietary Information (as defined below) (collectively,
“Inventions”) and Consultant will promptly disclose and provide all Inventions
to Company. Consultant hereby makes all assignments necessary to accomplish the
foregoing ownership; provided that no assignment is made that extends beyond
what would be allowed under California Labor Code Section 2870 (attached as
Exhibit B) if Consultant was an employee of Company. Consultant shall further
assist Company, at Company’s expense, to further evidence, record and perfect
such assignments, and to perfect, obtain, maintain, enforce and defend any
rights assigned. Consultant hereby irrevocably designates and appoints Company
as its agents and attorneys-in-fact, coupled with an interest, to act for and on
Consultant’s behalf to execute and file any document and to do all other
lawfully permitted acts to further the foregoing with the same legal force and
effect as if executed by Consultant. Company will have the exclusive right to
use all work product provided by Consultant to Company under this Agreement,
which is also hereby assigned to Company.

 

 



 

Inventergy/GTX, Page 18 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

b. Consultant agrees that all Inventions and all other business, technical and
financial information that Consultant develops, or learns, or obtains during the
period over which Consultant is to be providing the Services that relate to
Company or the business or demonstrably anticipated business of Company or in
connection with the Services or that are received by or for Company in
confidence, constitute “Proprietary Information” of Company. For avoidance of
doubt, Proprietary Information includes without limitation all information
relating the identity of and information relating to Company’s vendors,
customers and employees, all non-public information relating to Company, or to
Company’s products and technology, and all non-public information relating to
any work product prepared by Consultant under this Agreement. Consultant will on
a perpetual basis hold in confidence and not disclose Proprietary Information or
use for Consultant’s benefit or for the benefit of any third party. Consultant’s
obligation of non-use and non-disclosure, however, will not extend to
information that Consultant can prove (by competent documentary evidence) has
become publicly available without restriction through no fault of Consultant. In
the event of any breach or threatened breach of the protection obligations
stated herein, irreparable harm shall be presumed and Company shall be entitled
to seek an injunction and/or seek specific performance without waiving any other
remedies available at law or equity. Upon termination and as otherwise requested
by Company, Consultant will promptly return to Company all items and copies
containing or embodying Proprietary Information, except that Consultant may keep
its personal copies of its compensation records and this Agreement. Consultant
also recognizes and agrees that Consultant has no expectation of privacy or
other right with respect to telecommunications sent using Company’s
infrastructure, or to the networking or information processing systems of
Company, and that such are to be used exclusively for Company business; this
includes, without limitation, stored computer files, email messages and voice
messages, created, sent or stored on Company systems. Consultant’s activity, and
any files or messages, on or using any of those systems may be monitored at any
time without notice and/or may be suspended or deactivated at any time, without
notice. Company hereby provides notice, however, that the provisions set forth
in this section do not abrogate the immunity set forth in Section 1833 of title
18, United States Code, relating to disclosure of a trade secret to an attorney
or court in connection with specified actions.

 

c. Consultant agrees that notwithstanding any rights of publicity, privacy or
otherwise (whether or not statutory) anywhere in the world and without any
further compensation, Company may and is hereby authorized to use Consultant’s
name in connection with promotion of its business, products and services and to
allow others to do so. To the extent any of the foregoing is ineffective under
applicable law, Consultant hereby provides any and all ratifications and
consents necessary to accomplish the purposes of the foregoing to the extent
possible. Consultant will confirm any such ratifications and consents from time
to time as requested by Company. If any other person provides any Services or
provides services similar to any of those referred to above in this paragraph in
connection with the Services, Consultant will obtain the foregoing
ratifications, consents and authorizations from such person for Company’s
exclusive benefit.

 

d. If any part of the Services or Inventions or information provided hereunder
is based on, incorporates, or is an improvement or derivative of, or cannot be
reasonably and fully made, used, reproduced, distributed and otherwise exploited
without using or violating technology or intellectual property rights owned by
or licensed to Consultant (or any person involved in the Services) and not
assigned hereunder, Consultant hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work or information performed or provided hereunder,
or any assigned rights (including any modifications, improvements and
derivatives of any of them).

 

f. For avoidance of doubt, Consultant may as a general perform services for
other persons, provided that such services do not (i) represent a conflict of
interest or divided loyalty for Consultant’s obligations under this agreement,
(ii) detract from Consultant’s obligation to provide services under this
Agreement, (iii) use or disclose any of Company’s Proprietary Information,
directly or otherwise, or otherwise breach any provision of this Agreement, or
(iv) otherwise violate the intellectual property or other rights of Company.

 



 

 

Inventergy/GTX, Page 19 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

3. Warranties and Other Obligations. Consultant represents, warrants and
covenants that: (i) the Services will be performed in a professional and
workmanlike manner and that none of such Services nor any part of this Agreement
is or will be inconsistent with any obligation Consultant may have to others;
(ii) all work under this Agreement shall be Consultant’s original work and none
of the Services or Inventions nor any development, use, production, distribution
or exploitation thereof will infringe, misappropriate or violate any
intellectual property or other right of any person or entity (including, without
limitation, Consultant); (iii) Consultant has the full right to allow it to
provide Company with the assignments and rights provided for herein (and has
written enforceable agreements with all persons necessary to give it the rights
to do the foregoing and otherwise fully perform this Agreement; (iv) Consultant
shall comply with all applicable laws and Company safety rules in the course of
performing the Services; and (v) if Consultant’s work requires a license,
Consultant has obtained that license and the license is in full force and
effect.

 

4. Termination. If either party breaches a material provision of this Agreement,
the other party may terminate this Agreement upon 10 days’ notice, unless the
breach is cured within the notice period. Company also may terminate this
Agreement at any time, with or without cause, upon 30 days’ notice, but, if (and
only if) such termination is without cause, Company shall upon such termination
pay Consultant all unpaid, undisputed amounts due for the Services completed
prior to notice of such termination. Sections 2 (including without limitation
the obligation to preserve Company’s Proprietary Information against non-use and
disclosure) through 8 of this Agreement and any remedies for breach of this
Agreement shall survive any termination or expiration.

 

5. Relationship of the Parties; Independent Contractor; No Employee Benefits.
Notwithstanding any provision hereof, Consultant is an independent contractor
(not an employee or other agent) solely responsible for the manner and hours in
which the Services are performed, is solely responsible for all taxes,
withholdings and other statutory, regulatory or contractual obligations of any
sort (including, but not limited to, those relating to workers’ compensation,
disability insurance, Social Security, unemployment compensation coverage, the
Fair Labor Standards Act, income taxes, etc.), and is not entitled to
participate in any employee benefit plans, fringe benefit programs, group
insurance arrangements or similar programs. Consultant agrees to indemnify
Company from any and all claims, damages, liability, settlement, attorneys’ fees
and expenses, as incurred, on account of the foregoing or any breach of this
Agreement or any other action or inaction by or for or on behalf of Consultant.
If Consultant is a corporation, it will ensure that its employees and agents are
bound in writing to Consultant’s obligations under this Agreement.

 

6. Assignment. This Agreement and the services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the written consent of Company. Any attempt to do so shall be void. Company may
freely assign or transfer its rights and obligations under this agreement in
whole or part.

 

7. Notice. All notices under this Agreement shall be in writing and shall be
deemed given when personally delivered, or three days after being sent by
prepaid certified or registered U.S. mail to the address of the party to be
noticed as set forth herein or to such other address as such party last provided
to the other by written notice.

 

 



 

Inventergy/GTX, Page 20 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

8. Miscellaneous. Any breach of Section 2 or 3 will cause irreparable harm to
Company for which damages would not be an adequate remedy, and therefore,
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies. The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights. No changes or modifications or waivers to this Agreement will be
effective unless in writing and signed by both parties. In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable. This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to the conflicts of laws
provisions thereof. In any action or proceeding to enforce rights under this
Agreement, the prevailing party will be entitled to recover costs and attorneys’
fees. Headings herein are for convenience of reference only and shall in no way
affect interpretation of the Agreement. This Agreement integrates and supersedes
any prior and/or contemporaneous agreements and/or discussions between the
parties. This Agreement incorporates the provisions of Appendix 1, but in the
event of conflict between Appendix 1 and the terms already set forth in this
Agreement, the terms already set forth in this Agreement shall prevail.

 

9. Arbitration. Any controversy or claim (except those regarding Inventions,
Proprietary Information or intellectual property) arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof, provided however, that each party will
have a right to seek injunctive or other equitable relief in a court of law. The
prevailing party will be entitled to receive from the nonprevailing party all
costs, damages and expenses, including reasonable attorneys’ fees, incurred by
the prevailing party in connection with that action or proceeding, whether or
not the controversy is reduced to judgment or award. The prevailing party will
be that party who may be fairly said by the arbitrator(s) to have prevailed on
the major disputed issues. Consultant hereby consents to the arbitration in the
State of California in the county of Santa Clara.

 

          Global Trek Xploration   Inventergy Innovations, LLC           By:    
By:           Joe Beyers         CEO_____________________________________      
  900 E. Hamilton Avenue, Suite 180 ______________         Campbell, CA 95008
_______________________   Printed (Name, Title and Address)     Printed (Name,
Title and Address)

 

 

 



 

Inventergy/GTX, Page 21 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

APPENDIX 1 TO CONSULTING AGREEMENT

 

Consultant will provide services as may be requested by Inventergy Innovations,
LLC (“Inventergy”) in exchange for 42,500 shares of restricted common stock of
Inventergy Global, Inc., vested at the rate of 1/6th per calendar quarter;
Consultant acknowledges that this stock may be restricted securities having an
applicable minimum holding period.

 

All services are to be provided by individuals who are employees of Consultant
and who are specified to, and agreed by Inventergy, in advance. Consultant shall
keep detailed time records to the nearest quarter of an hour and shall inform
Inventergy if, in any calendar month, Consultant’s hours become greater than 25
or are expected to be more than 25, and shall obtain Inventergy’s approval to
exceed such number. Consultant shall report hourly amounts to Inventergy on a
monthly basis.

 

Inventergy shall have no obligation to reimburse Consultant’s expenses or pay
any other form of compensation except as may be agreed upon by Inventergy in
writing in advance.

 

 



 

Inventergy/GTX, Page 22 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

EXHIBIT D

LICENSE AGREEMENT

 




This license agreement (“License Agreement”) is entered into effective July 1,
2016 (“Effective Date”) by and between Inventergy LBS, LLC with a place of
business at 900 E. Hamilton Avenue, Suite 180, Campbell, CA 95008 (“Entity”),
and Global Trek Xploration, a California Corporation with a place of business at
117 W. 9TH Street, Suite 1214, Los Angeles, California 90015 (“GTX”); each of
these entities is to be considered a “Party” to this License Agreement.

 

WHEREAS, GTX has transferred certain patents and patent applications (“Patents”)
to the Entity, and wherein Entity, in partial consideration for such
transference has agreed to provide a non-exclusive, limited license under the
Patents back to GTX, NOW, THEREFORE, the Parties agree as follows.

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, Entity hereby grants to GTX a personal, nonexclusive,
nontransferable, irrevocable, worldwide license under the Patents to make, use,
have made for resale by GTX, to sell, offer for sale, import and otherwise
dispose of “Licensed Products.” As used herein, “Licensed Products” means
products that are any of (1) internally used by GTX, (2) sold under GTX’s name
which, absent a license, would infringe one or more of the Patents, or (3) those
made by GTX (OEM products of GTX where all aspects of manufacture and design are
controlled by GTX) (includes manufacture on behalf of GTX) but shipped under a
third party label. No other, further or different license is hereby granted or
implied, and GTX shall have no right to grant sublicenses to the Patents to any
entity, nor to exclude others from practice of any invention claimed by any of
the Patents. Entity and GTX intend for this license to be limited to the Patents
transferred by GTX to Entity, and GTX expressly acknowledges that it is not
being granted and has not bargained for any rights, implied or otherwise, to any
other patents or intellectual property, including without limitation, any
patents or other intellectual property owned or controlled by Inventergy, now or
in the future, under any legal or equitable theory, including patent exhaustion.
For clarity, GTX’s sale of Licensed Products shall not convey to GTX’s customers
any right or license (express or implied or under other legal doctrine, such as
patent exhaustion) under any claim of any Patent where such claim is not
directly infringed by the Licensed Product as sold or transferred by GTX.

 

In the event GTX acquires 100% of another business entity, a third party line of
business or substantially all of the assets of a third party line of business,
that is, in each case, related to the manufacture, use, sale, offer for sale,
importation and/or disposition of products that are substantially similar to
and/or related to the Licensed Products, and which would also infringe one or
more of the Patents absent a license, (collectively, “Acquired Products”), such
Acquired Products shall be considered Licensed Products.

 

In the event of a change of control of GTX, GTX’s volume of Licensed Products
shall be limited going forward to an amount equal to 120% of GTX’s sales of
Licensed Products in the last preceding full year in which Licensed Products
were sold, and additional volumes of Licensed Product shall be licensable
subject to execution of a license agreement with the Entity which provides for
royalty or other license fees and obligations for volume in excess of the 120%
metric, with terms similar to those generally agreed to by other licensees of
the Patents. “Change of control” as used herein means:

 

  (a) an acquisition by any person or entity of more than 50% of the combined
voting power of a GTX’s then outstanding voting securities; or         (b) the
consummation by GTX of any of

 

 



 

Inventergy/GTX, Page 23 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

  i. a merger, consolidation or reorganization involving GTX, unless such
merger, consolidation or reorganization meets either of the following
requirements (A) the stockholders of GTX immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, greater than at least
percent 50% of the combined voting power of the outstanding voting securities of
the corporation resulting from such merger, consolidation or reorganization; or
(B) the individuals who were members of GTX’s board of directors or similar
governing body immediately prior to the execution of the agreement providing for
such merger, consolidation or reorganization constitute at least a majority of
the members of the board of directors of the surviving corporation immediately
following the consummation of such merger, consolidation or reorganization,    
    ii. a complete liquidation or dissolution of GTX, or         iii. an
agreement for the sale or other disposition of all or substantially all of (A)
the assets of GTX or, (B) the business of GTX.

 

In the event GTX divests a line of business or substantially all of the assets
of a GTX line of business to a third party, GTX shall have the option to a) have
such divested line of business cease to enjoy the benefits of this License
Agreement on the effective date of such a divestment, and, therefore, any
activity of the divested line of business occurring on or after the effective
date of such a divestment will not be licensed nor entitled to any of the
benefits of this License Agreement; or b) assign the license subject to all of
the terms of this License Agreement with the divested line of business to such
third party, and therefore not retain any license as to GTX’s own line of
business or products, HOWEVER, with respect to any such assignment, the total
aggregate sales revenue of the divested line of business after the divestiture
will only be licensed up to an amount equal to 120% of GTX’s sales of Licensed
Products in the divested line of business in the last preceding full year in
which Licensed Products in the divested line of business were sold. Should the
divested line of business wish to make, use or sell additional volumes of
Licensed Product, such shall be licensable from the Entity subject to execution
of a license agreement with the Entity which provides for royalty or other
license fees and obligations for volume in excess of the 120% metric, with terms
similar to those generally agreed to by other licensees of the Patents.

 

GTX understands and acknowledges that the covenants and licenses granted in this
License Agreement are intended to cover only products of GTX and are not
intended to and do not cover manufacturing activities that GTX may undertake on
behalf of third parties. Accordingly, notwithstanding anything to the contrary
in this License Agreement and without limiting the generality of the preceding
sentence, no licenses are granted or otherwise provided GTX to manufacture or
have manufactured products as a foundry or contract manufacturer for a third
party or to distribute such products to such third party or to customers of such
third party.

 

GTX will not take steps or actions to challenge or impair the validity or
enforceability or rights associated with any of the Patents.

 

The Entity makes no representations regarding ability to practice any invention
or technology under the Patents. Without limiting the foregoing, Entity
disclaims any representation or warranty that any technology may be made, used
or sold under the Patents either in a manner that is safe, or in a manner that
is free from claims of third parties. Any actions or omissions of GTX, whether
or not associated with the Patents, are to be at GTX’s sole risk and exposure.

 

 



 

Inventergy/GTX, Page 24 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

IN NO EVENT WILL THE ENTITY BE LIABLE FOR ANY INDIRECT, PUNITIVE, SPECIAL,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT, OR FOR LOSS OF PROFITS, LOSS OF DATA, OR ANY OTHER ECONOMIC LOSS,
HOWEVER IT ARISES AND ON ANY THEORY OF LIABILITY, WHETHER IN AN ACTION FOR
CONTRACT, STRICT LIABILITY, OR TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, WHETHER
OR NOT EITHER PARTY OR THEIR AFFILIATES HAVE BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY.

 

This License Agreement may not be assigned or transferred without Entity’s
advance written permission.

 

This License Agreement shall be construed and enforced pursuant to the laws of
the State of California; the Parties agree to use the courts within the State of
California as the exclusive jurisdiction for resolving any dispute relating to
this Agreement, and hereby consent to jurisdiction in that State.

 

This License Agreement and all rights granted herein shall inure to the benefit
of the successors and assigns of the Entity.

 

WHEREFORE, the Parties have signed this Agreement effective as of the date first
set forth above.

 

Inventergy LBS, LLC   GLOBAL TREK XPOLORATION “Entity”   “GTX”           By:    
By:                  Name: Joe Beyers   Name:   Title: CEO   Title:  

 

 



 

Inventergy/GTX, Page 25 of 25

Inventergy Initials: ________

GTX Initials: ________

 

   

 

 

 



 

 